Citation Nr: 0937583	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-23 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for dermatitis.

4.  Entitlement to an increased rating for a right hip 
condition, currently evaluated as 10 percent disabling.  

5.  Entitlement to an initial rating in excess of 10 percent 
for major depressive disorder, aggravated by the Veteran's 
service-connected right hip condition.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to 
November 1980. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from July 2006 and March 2007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2007, the Veteran testified at a Decision Review 
Officer hearing.  A transcript of this hearing is of record.

The Board notes that the Veteran, through his representative, 
withdrew appeals for increased ratings for right fibular 
fracture and left ankle fracture; service connection for a 
right foot disability; a temporary total disability rating 
for a right foot disability; and a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities.  The withdrawal of these claims is 
noted in an informal conference report dated in May 2008 and 
signed by the representative.

The issue of an increased initial rating for major depressive 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's hearing loss is not related to active service or 
any incident of active service.

2.  Tinnitus was not noted in service and the evidence fails 
to show current diagnosis or complaints of this disorder.

3.  The Veteran's dermatitis does not involve at least 5 
percent of the entire body or exposed areas, or requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.

4.  The Veteran's right hip condition manifests in limitation 
of his range of motion and pain, but without flexion limited 
to 30 degrees or less or abduction limited with motion lost 
beyond 10 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for establishment of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  The criteria for establishment of service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303

3.  The criteria for a compensable rating for dermatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2009). 




4.  The criteria for a rating in excess of 10 percent for a 
right hip disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 
5252, 5253 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in April 2006 and December 2006 letters, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate his claims, 
as well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  The December 2006 letter addressed the 
Veteran's claim for service connection.  The April 2006 
letter addressed his claims for increased ratings and advised 
the Veteran to submit evidence from medical providers, 
statements from others who could describe their observations 
of his disability level, as well as his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disabilities.  That letter also 
advised the Veteran of the necessity of providing medical or 
lay evidence demonstrating the level of disability and the 
effect that the disability has on his employment.  See 
Vazquez-Flores v. Shinseki, --- F.3d ---, 2009 WL 2835434 
(Fed. Cir., Sep. 4, 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific" and need 
not include reference to impact on daily life).  The notice 
also provided examples of pertinent medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to a disability 
evaluation.  Similar information regarding the types of 
evidence considered when assigning a disability evaluation 
was provided in a June 2008 letter, along with the relevant 
rating criteria.  Letters dated in March 2006, April 2006 and 
December 2006 advised the veteran how disability evaluations 
and effective dates are assigned, and the type evidence which 
impacts those determinations.  The case was last adjudicated 
in March 2008. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including service treatment records, Social Security 
Administration (SSA) records, post service treatment records, 
and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices, 
submitting evidence, and testifying at a hearing.  Thus, the 
Veteran was provided with a meaningful opportunity to 
participate in the claims process and has 
done so.  Any error in the sequence of events or content of 
the notices is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection for Hearing Loss and Tinnitus

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay 



evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service induction records dated in August 1975 
indicate that the Veteran's hearing was normal at all 
puretone thresholds.  A November 1979 examination indicates 
that the Veteran's pure tone thresholds, in decibels, were as 
follows:



HERTZ


500
1000
2000
3000
4000
RIGHT
10
10
0
5
5
LEFT
5
0
0
5
0

A November 1980 separation examination indicated that the 
Veteran's pure tone 


thresholds, in decibels, were as follows:



HERTZ


500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
10
10
10
10
15

There is no evidence that the Veteran was treated for hearing 
loss during service or for many years thereafter.  

The Veteran underwent an audiology consult in June 2006.  The 
Veteran indicated that his military noise exposure was while 
working on tank engines from 1975 to 1980.  He also reported 
occupational noise exposure was while working in a paper mill 
for nine years, maintenance and driving a long haul truck for 
three years; recreational noise exposure was from power 
tools, hunting and a lawnmower.  The examiner indicated that 
the Veteran had moderate sloping to severe sensorineural loss 
from 3000 to 8000 hertz in the right ear and moderately 
severe sensorineural loss from 3000 to 8000 hertz in the left 
ear.  The examiner reviewed the claims file in March 2007 and 
indicated that it was less likely than not that the Veteran's 
current hearing loss was associated with his active service.  
The examiner noted that the Veteran had occupational and 
recreational noise exposure which put him at risk for hearing 
loss.  There is no competent medical opinion to the contrary.

The Veteran proffered testimony at his hearing conducted at 
the RO during October 2007.  He indicated that he complained 
of hearing loss and tinnitus during service.  The Veteran 
additionally indicated that he had never had hearing tests 
post-service until recently when he was given hearing aids.  

The Board notes that the Veteran's hearing was within normal 
limits for VA purposes during service and the first 
documented complaint of hearing loss was many years after 
service, with occupational and recreational noise exposure 
post-service.  In sum, there is no competent medical opinion 
which links the Veteran's current hearing loss to service.  
The Board acknowledges the Veteran's contentions that his 
hearing loss is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter requiring medical 
expertise such as the diagnosis or etiology of hearing loss.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

With regard to tinnitus, there are no documented complaints 
of tinnitus in service or following service.  In this regard, 
the Veteran specifically denied experiencing tinnitus during 
his June 2006 audiology consultation.  In addition, while he 
testified that he experienced tinnitus in service, he did not 
indicate that he currently suffers from such.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  As the Veteran has not 
provided competent evidence that he currently suffers from 
tinnitus, service connection for that disorder must be 
denied. 

Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Skin  

The Veteran's skin disorder is evaluated pursuant to 
Diagnostic Code 7806.  Under this Code dermatitis or eczema 
that involves less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118 (2009).  

Turning to the evidence, a May 2006 VA examination report 
indicates that the Veteran currently had no skin lesions and 
was totally asymptomatic with regards to his service-
connected skin condition.  The diagnosis was nonspecific 
dermatitis, currently quiescent, with no evidence of residual 
scarring of the trunk and extremities.  

The Veteran testified at his October 2007 RO hearing that his 
skin breaks out about every three months for no rhyme or 
reason but that he has not been seen for such skin condition 
as it is difficult to get an appointment at the VA medical 
center.  The Veteran additionally indicated that he has not 
used medication for his skin condition for many years.  

The Board finds that there is no current objective evidence 
of or treatment for the Veteran's service-connected skin 
disorder.  Thus, there is no symptomatology with which to 
assign a compensable rating for the skin condition.  The 
Board notes in this regard that the record does not establish 
that the Veteran's skin condition has manifested in 
dermatitis or eczema that involves at least 5 percent of the 
entire body or exposed areas, or requires intermittent 
systemic therapy at any time during the claims period.  The 
Board additionally finds that there is no residual scarring 
secondary to the Veteran's service-connected skin condition; 
consequently, diagnostic codes concerning scars are not 
applicable in this instance.  In light of the above, the 
preponderance of the evidence is against the claim for a 
compensable rating for the Veteran's skin condition.

Right Hip

The Veteran's right hip disorder is currently evaluated as 10 
percent disabling.  The Board notes that the Veteran was in 
receipt of a temporary total evaluation under 38 C.F.R. 
§ 4.30 during the period from May 25, 2006 to September 1, 
2006.  

Under Diagnostic Code 5010, traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2009).

Under Diagnostic Code 5251, a 10 percent rating is warranted 
for thigh extension limited to 5 degrees.  38 C.F.R. § 4.71a 
(2009).

Under Diagnostic Code 5252, a 10 percent rating is assigned 
for flexion limited to 45 degrees.  A 20 percent rating is 
assigned for flexion limited to 30 degrees.  A 30 percent 
rating is assigned for flexion limited to 20 degrees.  A 40 
percent rating is assigned for flexion limited to 10 degrees.  
Id.

Under Diagnostic Code 5253, for impairment of the thigh, a 10 
percent rating is warranted for limitation of rotation 
(cannot toe-out more than 15 degrees) of the affected leg, or 
limitation of adduction (cannot cross legs).  A 20 percent 
rating is warranted for limitation of abduction with motion 
lost beyond 10 degrees.  Id.

Under Diagnostic Code 5255, a 10 percent rating is assigned 
where there is malunion of the femur with slight knee or hip 
disability.  A 20 percent rating requires moderate knee or 
hip disability.  A 30 percent rating requires marked knee or 
hip disability. Diagnostic Code 5255 also provides for the 
assignment of a 60 percent rating for either fracture of the 
surgical neck of the femur with false joint, or for fracture 
of the shaft or anatomical neck of the femur with nonunion, 
without loose motion, and weight bearing preserved with the 
aid of a brace.  Finally, assignment of an 80 percent rating 
is warranted for a spiral or oblique fracture of the shaft or 
anatomical neck of the femur, with nonunion, and loose 
motion.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

Turning to the evidence of record, private medical records 
from Northeast Pain Management dated in March 2005 indicate 
that the Veteran had three hip injections for pain.  The 
provider refused to give the Veteran another injection at 
that time.  He was diagnosed with hip pain and myofascial 
pain syndrome.

An April 2005 VA treatment note indicates that the orthopedic 
surgeon found it "weird" that the Veteran had normal x-rays 
considering the extent of the Veteran's complaints concerning 
his right hip.

Private medical records from Winterport Family Medicine 
indicate that the Veteran complained of hip pain on a regular 
basis during 2005 and 2006. 

VA records from May 2005 indicate that the Veteran had range 
of motion at 100 degrees flexion and 20 degrees of rotation 
internally and externally with marked tenderness over the 
posterolateral aspect of the greater tronchater.

A June 2005 VA examination indicates that the Veteran was 
functional with activities of daily living.  The Veteran 
indicated that his pain ranged from 5 to 9 out of 10.  He 
reported that his hip gave away occasionally but there was no 
stiffness, no swelling, no heat, no redness, and no locking.  
The Veteran indicated that he had been using a cane for the 
previous year and that he could walk about 50 feet without 
increasing pain.  Range of motion was reported as flexion at 
0 to 45 degrees with pain at 45 degrees, motion was 
maintained at 45 degrees with pain and 40 degrees on 
subsequent motion; extension and adduction was 0 to 10 
degrees with pain; abduction was 0 to 15 degrees with pain; 
external rotation was 0 to 20 degrees with pain and internal 
rotation was 0 to 5 degrees with pain.  There was no 
additional limitation with fatigue, weakness, or lack of 
endurance.  An x-ray dated in April 2005 indicated that there 
were tiny loose body calcifications at the superior outer 
acetabulum.  The diagnosis was right hip pain with mild 
degenerative changes in a negative bone scan.  

A September 2005 VA treatment record indicates that the 
Veteran had active range of motion from 0 to 45 degrees of 
flexion with significant pain, passively to 80 degrees; 15 
degrees of internal rotation; and 30 degrees of external 
rotation.  Strength was 5/5 and bilateral sensation intact to 
light touch.  The examiner indicated that the Veteran's 
CT/arthrogram showed no evidence of loose bodies, no labral 
pathology and was normal.  The examiner indicated that the 
reason for his pain was unclear.

An October 2005 VA treatment note indicates that the Veteran 
had pain on both active and passive motion; straight leg 
raise at 20 degrees, any internal or external rotation caused 
pain, and with a bent knee flexion to 40 degrees active and 
passive before pain began.  The examiner indicated that x-
rays showed mild degenerative arthritis and a CT scan showed 
minimal proliferative changes at the posterior acetabulum.  

A November 2005 surgery consult indicated that the CT, x-
rays, and bone scan showed no pathology of the hips or thigh.  

A March 2006 treatment note indicates that the Veteran's CT 
scan showed an irregular femoral head suggestive of 
congenital hip dysplasia.  The Veteran had no tenderness to 
palpation over the groin or greater trochanteric area.  The 
range of motion was to 85 degrees of flexion with a 
significant amount of pain; internal rotation to 45 degrees 
and external rotation to 20 degrees with significant pain; 15 
degrees of abduction with significant pain.

The Veteran was afforded an additional VA examination during 
May 2006.  The Veteran indicated that he had pain from 6 to 8 
or 9 out of 10; his right hip would lock, felt weak, stiff, 
give away, and fatigued easily.  The Veteran requested that 
his right hip not be examined so the examiner did no 
objective testing.

During an October 2007 Decision Review Officer hearing, the 
Veteran indicated that he was in constant pain with his hip 
and that he used a cane.  

A July 2007 VA examination indicated that flexion on the 
right was to 75 degrees with the Veteran complaining bitterly 
concerning increased pain; internal rotation to 20 degrees; 
external rotation to 15 degrees; abduction to 30 degrees; and 
adduction to more than 20 degrees.  X-rays of both hips were 
indicated as normal.  The examiner indicated that the 
Veteran's complaints were markedly out of proportion to the 
physical findings.  There was no pathology which explained 
the severe limitation of motion which the Veteran claimed.  
The examiner also indicated that the Veteran had only 
sprained his ankle during service on April 30, 1976 and April 
4, 1977, which the Veteran later claimed were bilateral ankle 
fractures - for which the right hip was service-connected as 
secondary to such ankle fractures.  The examiner further 
indicated that since both ankles were involved, the claimed 
unbalanced gait would not likely have affected only the right 
hip.

The preponderance of the evidence indicates that the 
Veteran's right hip condition manifests in some limitation of 
his range of motion and pain but not flexion limited to 30 
degrees or less, abduction limited to motion lost beyond 10 
degrees, malunion of the femur, or hip ankylosis.  While the 
RO has utilized Diagnostic Code 5255, there is no evidence of 
malunion or nonunion of the femur to warrant an evaluation 
under that Code.  In any event, the examiners have 
consistently indicated that their objective findings are not 
consistent with the Veteran's subjective complaints.  Thus, 
the Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his right hip disability.  

In summary, the weight of the evidence demonstrates that the 
Veteran's objective symptoms and subjective complaints 
regarding his right hip condition are adequately addressed by 
the 10 percent disability rating presently assigned and the 
criteria for a higher evaluation have not been more nearly 
approximated at any point during the course of the claim.



Other Considerations

The Board has also considered whether the Veteran's skin or 
right hip disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's skin condition or his right hip.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral for extraschedular consideration is 
not warranted. 

In reaching the conclusions above with respect to all of the 
issues, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against a veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a compensable rating for dermatitis is denied.

Entitlement to an increased rating for a right hip condition 
is denied. 
 

REMAND

Compensation is payable for the degree (but only that degree) 
of aggravation of a non-service-connected disability caused 
by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  In this regard, the Board notes that the 
Veteran's major depressive disorder was granted service 
connection as being aggravated by his service-connected right 
hip condition.  The Board additionally notes that Social 
Security records indicate that the Veteran was diagnosed with 
depression related to or worsened by his heart problems, 
which are not service-connected.  The VA examiner issued an 
addendum during June 2006 indicating that the Veteran 
experiences chronic pain due to his many physical problems 
and further that his chronic pain is a minor contributor to 
his depression.  The 2007 VA examiner stated that he cannot 
provide the percentage of aggravation without resort to 
speculation.  However, an attempt to obtain some quantifiable 
degree is necessary to adequately address this claim.  

The Board notes that following the Veteran's myocardial 
infarction, it was noted that he suffered from severe 
depression.  A 2003 record included with his Social Security 
records noted the Veteran's GAF score was 50.  Social 
Security records made no mention of a hip pain as causing or 
worsening his depression.  The Veteran's current GAF score is 
also 50, raising a question as to the actual extent of 
aggravation of his depression by the right hip versus all of 
the other factors.  

On remand, another VA psychiatric examination should be 
conducted to determine the extent of the Veteran's major 
depressive disorder and for an opinion as to the extent that 
his major depressive disorder has been permanently worsened 
by his right hip pain.  The examiner should attempt to 
objectively quantify the degree of aggravation above and 
beyond the level of impairment had no aggravation occurred.  
In this regard, the Board notes that the Veteran's depressive 
disorder was noted to be severe by the Social Security 
Administration in conjunction with his heart disorder, and a 
GAF score of 50 was assigned.  At that time there was no 
mention of hip pain.  Thus, the RO assigned a baseline level 
of disability of 50 percent disabling for major depression.  
As noted above, the Veteran is only entitled to compensation 
for the amount of aggravation (permanent worsening of the 
underlying depression) by the right hip disorder.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for depression 
since February 2007.  After securing the 
necessary release, the RO/AMC should 
obtain these records.  The RO/AMC should 
also obtain any mental health treatment 
records from the Togus VA Medical Center 
and associated clinics.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
severity of the Veteran's major 
depression and the extent to which that 
disability is aggravated by the Veteran's 
right hip pain.  The claims folder must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  Any necessary tests should 
be conducted and the results reported.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should attempt to objectively quantify 
the extent that his major depressive 
disorder has been permanently worsened by 
his right hip pain above and beyond the 
level of impairment had no aggravation 
occurred.  In rendering the opinion the 
examiner should consider that prior to 
complaints of right hip pain, his 
disability was noted as severe by the 
Social Security Administration and a GAF 
score of 50 had been assigned.  If the 
examiner continues to indicate that a 
quantitative measure of aggravation 
cannot be provided, the examiner should 
at least provide some descriptive measure 
as to the extent, if any, the major 
depression is permanently worsened beyond 
normal progress by the right hip 
disability.

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


